DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (EP 3241972).  
Regarding claim 1, Lenz et al. teach a window spacer (paragraph [0001], Figs. 1-3) comprising a spacer substrate (paragraph [0024]) comprising two pane contact surfaces (paragraph [0033], Fig. 3), an adhesive surface (paragraph [0033]) and a glazing interior surface (paragraph [0025], paragraph [0047]); a multilayer barrier film being in contact with the adhesive surface (paragraphs [0030], [0033]) of the spacer substrate, wherein said multilayer barrier film (Fig. 5) comprises at least two first polymeric layers and at least two inorganic layers, said inorganic layers being separated by a second polymeric layer (paragraphs [0010], [0012]), said second polymeric layer having a thickness of 1 to 500 µm which reads on Applicant’s claimed range of lower than 5 µm (paragraph [0018]).
Regarding claim 2, Lenz et al. teach wherein the multilayer barrier film comprises at least three inorganic layers, the inorganic layers being separated by a second polymeric layer (paragraphs [0010], [0012]).
Regarding claim 3, Lenz et al. teach wherein the multilayer barrier film comprises at least three first polymeric layers (paragraphs [0010], [0012]).
Regarding claim 4, Lenz et al. teach wherein the inorganic layers are sandwiched between two of the first polymeric layers (paragraphs [0010], [0012]).
Regarding claim 5, Lenz et al. teach wherein said second polymeric layer is sandwiched between two of the first polymeric layers (paragraphs [0010], [0012], Figs. 3 and 5).
Regarding claim 6, Lenz et al. teach wherein each of the first polymeric layers comprising polyethylene terephthalate, polypropylene or polypropylene (paragraph [0061]).
It would have been obvious to the skilled person to manufacture the barrier layer with oriented polymers in order to increase the mechanical properties.    
Regarding claim 10, Lenz et al. teach wherein the second polymeric layer is a barrier layer comprising poly(ethylene vinyl alcohol) (EVOH) (paragraphs [0010], [0062], [0069]).
Regarding claim 11, Lenz et al. teach wherein the spacer substrate is a glass fiber reinforced spacer substrate (paragraph [0063]).
Regarding claim 12, Lenz et al. teach wherein each of the inorganic layers comprises a metal layer or a ceramic layer (paragraphs [0010], [0012]).
Regarding claims 13, 15-17, Lenz et al. teach wherein the multilayer barrier film comprises a primer layer (paragraphs [0054], [0059]).
Regarding claim 19, Lenz et al. teach wherein in the multilayer barrier film each of the first polymeric layers is polyethylene terephthalate or polypropylene (paragraph [0061]).  It would have been obvious to the skilled person to manufacture the barrier layer with oriented polymers in order to increase the mechanical properties.  Each of the inorganic layers is an aluminum layer or a SiO2
Regarding claim 20, Lenz et al. teach wherein in the multilayer barrier film each of the first polymeric layers is polyethylene terephthalate (paragraph [0061]).  It would have been obvious to the skilled person to manufacture the barrier layer with oriented polymers in order to increase the mechanical properties.  Each of the inorganic layers is an aluminum layer (paragraph [0012]); and the second polymeric layer is an EVOH barrier (paragraphs [0062], [0069]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (EP 3241972) in view of Bennison et al. (US Patent Application No. 2015/0251384).  
Lenz et al. are relied upon as disclosed.
Regarding claim 7, Lenz et al. fail to teach wherein each of the first polymeric layers comprise nanoclay.  However, Bennison et al. teach a laminate comprising a polymer layer comprising nanoclay (page1, paragraph [0010], page 5, paragraph [0058]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the nanoclay of Bennison et al. in the polymer layers of Lenz et al. in order to provide creep resistance (Bennison et al., page 5, paragraph [0058]).

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (EP 3241972) in view of Schreiber et al. (US Patent Application No. 2014/0311065).  
Lenz et al. are relied upon as disclosed.
Regarding claims 8 and 9, Lenz et al. fail to teach wherein the second polymeric layer is an adhesive layer or a barrier layer.  However, Schreiber et al. teach a glazing unit (page 1, paragraph [0001]) comprising an adhesive layer comprising polyurethane (page 2, paragraph [0017], page 3, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive of Schreiber et al. in the window spacer of Lenz et al. in order to bond the individual components (Schreiber et al., page 2, paragraph [0017]).
Regarding claim 18, Lenz et al. teach wherein the multilayer barrier film is bonded on the adhesive surface of the spacer substrate via a polyurethane adhesive, a pressure sensitive adhesive or a heat adhesive.  However, Schreiber et al. teach a glazing unit (page 1, paragraph [0001]) comprising a polyurethane adhesive layer (page 2, paragraph [0017], page 3, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive of Schreiber et al. in the window spacer of Lenz et al. in order to bond the individual components (Schreiber et al., page 2, paragraph [0017]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (EP 3241972) in view of Bennison et al. (US Patent No. 7,641,965).  
Lenz et al. are relied upon as disclosed.
Regarding claim 14, Lenz et al. fail to teach wherein the primer layer positioned on the barrier film comprises one or more (co)polymers selected from the group consisting of (poly)silane, polyurethane, poly(meth)acrylate, polyvinylidene chloride (PVdC), polyvinylchloride (PVC), and epoxy resin.  However, Bennison et al. teach a glazing (col. 1, lines 5-10) comprising a primer layer comprising silanes or acrylics (col. 13, lines 30-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the primer of Bennison et al. on the barrier film of Lenz et al. in order to enhance adhesion to the other layers (Bennison et al., col. 13, lines 30-45).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/3/2021